Case: 10-50467 Document: 00511382420 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-50467
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAUL ARIAS-RUBIO, also known as Raul Rubio-Arias,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-3061-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Raul Arias-Rubio (Arias) appeals the 77-month sentence imposed following
his guilty plea conviction for importing marijuana and possessing with intent to
distribute marijuana. He argues that his sentence was greater than necessary
to meet the sentencing goals in 18 U.S.C. § 3553(a), that application of the career
offender enhancement overstated the seriousness of his offense, and that his
background, age, medical conditions, and family responsibilities warranted a
downward variance.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50467 Document: 00511382420 Page: 2 Date Filed: 02/15/2011

                                   No. 10-50467

      We review Arias’s challenge to the substantive reasonableness of his
sentence for abuse of discretion because he preserved this issue before the
district court. See United States v. Mondragon-Santiago, 564 F.3d 357, 360-61
(5th Cir.), cert. denied, 130 S. Ct. 192 (2009). Because the district court imposed
a sentence within a properly calculated guidelines range, it is presumptively
reasonable, and this court “will infer that the judge has considered all the factors
for a fair sentence set forth in the Guidelines.” United States v. Mares, 402 F.3d
511, 519 (5th Cir. 2005); see Rita v. United States, 551 U.S. 338, 346-47 (2007).
Arias’s assertions are insufficient to rebut the presumption of reasonableness.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130
S. Ct. 1930 (2010); United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th
Cir. 2008). Accordingly, he has not demonstrated that the district court abused
its discretion by imposing a sentence at the bottom of the advisory sentencing
guidelines range. The judgment of the district court is AFFIRMED.




                                         2